

113 S1985 IS: Veterans Health Care Access Received Closer to Home Act of 2014
U.S. Senate
2014-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1985IN THE SENATE OF THE UNITED STATESFebruary 3, 2014Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Veterans’ AffairsA BILLTo reauthorize and modify the pilot program of the Department of Veterans Affairs under which the
			 Secretary of Veterans Affairs provides health services to veterans through
			 qualifying non-Department of Veterans Affairs health care providers, and
			 for other purposes.1.Short titleThis Act may be cited as the Veterans Health Care Access Received Closer to Home Act of 2014.2.Sense of CongressIt is the sense of Congress that—(1)veterans who are authorized by the Secretary of Veterans Affairs to receive health care in the
			 community must not lose the high quality, safety, care coordination, and
			 other veteran-centric elements that the health care system of the
			 Department of Veterans Affairs provides;(2)many veterans receive health care from both the Department and community providers but the lack of
			 care coordination among the Department and community providers when
			 veterans receive purchased care places veterans at risk for poor health
			 outcomes and results in inefficient use of finite health care resources;(3)veteran-centric care coordination is associated with improved patient outcomes, as Department and
			 non-Department health care teams coordinate and collaborate to provide the
			 best care for veterans; and(4)if the Secretary purchases care for veterans from the private sector, such care must be secured in
			 a cost-effective manner, in a way that complements the larger health care
			 system of the Department by using industry standards for care and costs.3.Reauthorization and modification of pilot program of enhanced contract care authority for health
			 care
			 needs of veteransSection 403 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (Public Law
			 110–387; 38 U.S.C. 1703 note) is amended—(1)in subsection (a)—(A)in paragraph (2), by striking 120 days after the date of the enactment of this Act and inserting 90 days after the date of the enactment of the Veterans Health Care Access Received Closer to Home Act of 2014; and(B)by amending paragraph (4) to read as follows:(4)Program locationsThe Secretary shall carry out the pilot program at locations in the following Veterans Integrated Service
			 Networks (and such other locations as the Secretary considers appropriate):(A)Veterans Integrated Service Network 1.(B)Veterans Integrated Service Network 6.(C)Veterans Integrated Service Network 15.(D)Veterans Integrated Service Network 19.;(2)by amending subsection (b) to read as follows:(b)Covered veteransFor purposes of the pilot program under this section, a covered veteran is any veteran who is
			 eligible for health care under the laws administered by the Secretary.;(3)by redesignating subsection (h) as subsection (j);(4)by inserting after subsection (g) the following new subsections:(h)AppointmentsIn carrying out the pilot program under this section, the Secretary shall ensure that medical
			 appointments for veterans occur during the 30-day period beginning on the
			 date that is 15 days after the date on which the appointment is requested.(i)OutreachThe Secretary shall ensure that a veteran eligible for the pilot program under this section is
			 informed of such program.; and(5)in paragraph (2) of subsection (j), as redesignated by paragraph (3)—(A)in subparagraph (A), by striking the semicolon at the end and inserting ; and;(B)by striking subparagraph (B); and(C)by redesignating subparagraph (C) as subparagraph (B).